                                                                       r :-iD, "iD~Y
                                                                       OOCUMENT
                                                                  :l   •·: FCTRONICALLY FILED
UNITED STATES DIS TRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------- -- ----- X
HAL DUNCAN and MARSHA DUNCAN ,
                                                                 I~:;~~~~ED:
                                                      19 Civ . 3134         (VM)
                                                                                            8A&
                             Plaintiffs,
                                                              ORDER
            against

WELLS FARGO BANK , N. A ., et al .,

                             Defendants.
----------- --- ------ - --------------x
VICTOR MARRERO, United States District Judge.

        A review of the Docket Sheet for this case indicates that there

has been no record of any proceedings or correspondence with the Court

since June 14 , 2019 . At that time the plaintiffs corresponded with the

Court     stating   that   they   and    defendant   Wells    Fargo     Bank,      N. A .   had

agreed     to    arbitrate    this      matter   consistent    with       their        written

arbitration agreement . Accordingly, it is hereby

        ORDERED that plaintiffs inform the Court , within thirty (30) days

of the date of this Order ,           concerning the status of this action and

plaintiffs '     contemplation with regard to any further proceedings.                       In

the event no timely response to this Order is submitted , the Court may

dismiss th e a c tion without further notice for lack of prosecution .



SO ORDERED.

Dated :         New York , New York
                6 March 2020
                                                 ~~   VICTORMARRERO
                                                         U.S . D. J.
